765 N.W.2d 337 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Adam Patrick ADAMS, Defendant-Appellant.
Docket No. 138048. COA No. 286641.
Supreme Court of Michigan.
May 28, 2009.

Order
On order of the Court, the application for leave to appeal the November 21, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we RMAND this case to the Court of Appeals for consideration as on leave granted. The record indicates that the defendant, through counsel, attempted to submit a timely request for appointment of appellate counsel, but through misunderstanding or error, the Wayne Circuit Court refused to accept it. Had the court accepted the form and ruled on the request for appellate counsel within 14 days, as required by MCR 6.425(G)(1)(a), and then submitted a copy of the appointment order and judgment of sentence to the Court of Appeals, as required by MCR 6.425(G)(3), the defendant's appeal of right would have been preserved.
We further DIRECT the Court of Appeals to REMAND this case first to the Wayne Circuit Court, in accordance with Administrative Order 2003-03, so that the circuit court can determine whether the defendant is indigent and, if so, to appoint counsel to represent the defendant in the Court of Appeals. Appellate counsel, if one is appointed, shall review the new issues raised by the defendant in his supplemental brief filed in this Court before filing an appeal brief in the Court of Appeals on remand.